COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:         Tyrus Nathaniel Green v. The State of Texas

Appellate case number:       01-18-01123-CR

Trial court case number:     1522737

Trial court:                 182nd District Court of Harris County

       Appellant’s court-appointed counsel, Aimee Bolletino, filed a motion to withdraw
and appellate brief in the above-styled case on July 2, 2019, concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967). On July 15, 2019, appellant, Tyrus Nathaniel Green, incarcerated and acting
pro se, filed a pro se motion for access to a copy of the appellate records to prepare his
response and a motion requesting a 60-day extension of time from the granting of this
motion to file his pro se Anders brief response. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014).
       Accordingly, the Court grants appellant’s motion requesting access to the records
and orders the district clerk, no later than 10 days from the date of this order, to provide a
copy of the clerk’s and reporter’s records to the pro se appellant. The trial court clerk shall
further certify to this Court, within 15 days of the date of this order, the date upon which
delivery of the records to the appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 60 days of the date of this order.


       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley_____
                    Acting individually  Acting for the Court
Date: __July 18, 2019___